38 F.3d 1213NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Richard HANLEY, Defendant Appellant.
No. 94-6794.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 25, 1994.Decided:  Oct. 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  J. Calvitt Clarke, Jr., Senior District Judge.  (CR-93-109)
Richard Hanley, apellant pro se.  Brian Joseph Lauri, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, VA, for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for return of his suspended license and request for correction of his Virginia Department of Motor Vehicles records.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Hanley, No. CR-93-109 (E.D. Va.  June 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In light of our disposition of the appeal, we deny Appellant's motion for stay pending appeal.  To the extent Appellant's motion can be construed as a motion to expedite, we deny the motion as moot